Citation Nr: 0017796	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

The record reflects that in May 1955 the veteran initially 
filed a claim for service connection for "ears - 1954".  By 
rating action in October 1955 the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied service connection for excessive cerumen, ears.  
The veteran did not appeal that rating action and it became 
final.  In May 1958 the veteran attempted to reopen his claim 
for service connection for defective hearing.  The RO 
apparently found that new and material evidence had been 
submitted, and reopened the veteran's claim for service 
connection for defective hearing.  After reopening the claim, 
the RO considered the veteran's claim on the merits and by 
rating action in June 1958, the RO denied service connection 
for defective hearing.  In June 1960 the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for defective hearing.  

In June 1963 the veteran attempted to reopen the claim for 
service connection for his hearing loss.  In a letter dated 
in July 1963, the RO notified the veteran that the evidence 
he submitted was not new and material evidence, sufficient to 
reopen the service connection claim.  The veteran did not 
appeal that action by the RO, and it became final.  In 
September 1998 the veteran again attempted to reopen the 
claim for service connection for his hearing loss.  The 
record reflects that he had moved to Myrtle Beach, South 
Carolina and that his claims folder was transferred at some 
point during the interim to the Columbia, South Carolina RO.  
Thereafter, it appears that the Columbia, South Carolina RO 
found that new and material evidence had been submitted, and 
reopened the claim for service connection for bilateral 
hearing loss.  This matter now comes before the Board from an 
October 1998 rating decision, in which the RO, after 
reopening the veteran's claim and considering it on the 
merits, denied service connection for bilateral hearing loss.  

The Board also notes that in the February 2000 informal 
hearing presentation, it appears that the veteran's 
representative is raising a claim of service connection for 
tinnitus.  As this issue has not yet been addressed by the 
RO, it is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's bilateral hearing loss meets the VA 
standards for hearing loss disability.

3.  The veteran was exposed to acoustic trauma in service.

4.  The medical evidence of record shows that the veteran's 
bilateral hearing loss disability is related to the acoustic 
trauma he experienced during service


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
evidence of bilateral hearing loss.  On his pre-induction 
examination in January 1952 it was noted that he worked as an 
office clerk, and his hearing was evaluated at 15/15 for 
whispered voice for both ears.  On his induction examination 
in March 1953 his hearing was evaluated at 15/15 for 
whispered voice and spoken voice, for both ears.  In August 
1954 he was seen for complaints including pain in the right 
shoulder and difficulty with the right ear.  The diagnosis 
was acute bronchitis, and following treatment he returned to 
duty.  In November 1954 he complained of "difficulty 
hearing" and it was noted that his canal was occluded with 
cerumen.  On his separation examination in February 1955 his 
hearing was evaluated at 15/15 for whispered voice for both 
ears.

The veteran's DD Form 214 shows that his most significant 
duty assignment was "1812 CO M 14 INF", and that he 
received the Korean Service Medal.  

In May 1955 the veteran filed a claim for service connection 
for "ears - 1954".  In a letter dated in August 1955 the RO 
requested that the veteran provide within 60 days certified 
statements from comrades in service, reciting facts, 
symptoms, and manifestations of the veteran's condition which 
they had personally observed.  The veteran failed to respond 
to the RO's request, and by rating action in October 1955, 
the RO denied service connection for excessive cerumen, ears, 
based on findings that this was a constitutional or 
developmental abnormality, and that no ear disability was 
shown.  

In a report dated in April 1958 from Dr. Frazee it was noted 
that the veteran had a chief complaint of difficulty in 
hearing and ringing in ears.  The diagnosis was bilateral 
high tone frequency loss, probably secondary to noise trauma.  
It was noted that the veteran thought he may have had an 
earache or possibly an abscess as a youngster.  He reported 
that during service he was in Korea in the heavy weapons 
platoon from 1953 to 1955 and was exposed to a good deal of 
firing.  Dr. Frazee opined that "that firing and previous 
firing on the rifle range would give him temporary hearing 
loss and ringing in the ears, lasting anywhere from a few 
hours to a couple of days".  He reported that his hearing 
bothered him in that driving along in an automobile he may 
miss what people say or at a dinner or something of the sort.  
He was able to hear on the telephone and seemed to hear in an 
ordinary conversation.  It was noted that he worked in a 
sales office.  Dr. Frazee advised the veteran of his "high 
tone hearing loss which is with little doubt secondary to 
noise trauma during his war service".  

In a statement dated in May 1958 the veteran claimed that the 
VA initially found that his hearing loss was due to having 
wax in his ears.  He went along with those findings, and 
indicated that on several different occasions he had the wax 
removed from his ears by a doctor.  He reported that he 
recently decided to find out the extent of his hearing loss 
and went to an ear specialist "Doctor Frazee" who gave him 
a hearing test.  He claimed that it was found that his loss 
of hearing was not due to the wax in his ears but due to an 
injured hearing nerve.  The veteran requested that his claim 
be reopened based on Dr. Frazee's diagnosis.  

By rating action in June 1958, the RO denied service 
connection for defective hearing based on a finding that 
there was no evidence showing that it was incurred in or 
aggravated during service.  

On VA examination in February 1960 the veteran complained of 
a lack of hearing in both ears.  Hearing acuity at the 
conversational voice range was recorded as 20/20.  The 
diagnosis was deafness, high tone only, both ears.  

In June 1960 the Board denied service connection for 
defective hearing, based on findings that there was no 
showing of a hearing defect in service, and there was no 
showing that the veteran's high-tone hearing loss was related 
to his service.  The Board also found that the existence of 
nerve-type deafness was not shown to a disabling degree of 10 
percent within one year after release from wartime service.  

In a letter dated in May 1963 Rodney C. Larcom, Jr., M.D. 
reported that the veteran had been a patient since 1955.  In 
December 1955 he was seen for a medical checkup and in the 
records it was noted:  "Wax in ears - has to be irrigated.  
Ringing in ears - for some time - recently".  In April 1958 
the veteran was again seen for a check-up, and the entry in 
the record indicated possible ears clogging up, some wax, and 
possible hearing loss.  Dr. Larcom indicated that the veteran 
was referred to Dr. John Frazee, an otologist.

By rating action in July 1963, the RO found that the veteran 
had not submitted new and material evidence sufficient to 
reopen the claim for service connection for bilateral hearing 
loss.

In September 1998 the veteran submitted a claim to reopen his 
claim for service connection for "severe to profound hearing 
loss, 1953".  Along with his claim the veteran submitted a 
letter from Lawrence J. Pizzo, M.D. dated in August 1998.  
Dr. Pizzo reported that the veteran had complained of hearing 
loss and ringing in his ears.  It was noted that the veteran 
had noise exposure in the Armed services, but none in his 
private life.  Dr. Pizzo indicated that a complete hearing 
test demonstrated a severe to profound, high frequency, 
sensorineural hearing loss with normal hearing at the speech 
reception level.  Dr. Pizzo opined that this profound, high 
frequency hearing loss was consistent with noise damage.  

In a statement dated in September 1998 the veteran contended 
that while in basic training he was exposed to pistol, 
carbine, and rifle fire, 30 and 50 caliber machine gun fire, 
mortar fire, bazooka fire, and 75 and 104 mm recoilless rifle 
fire.  He claimed that after training he was sent to Korea 
and assigned to a recoilless rifle platoon in a heavy weapons 
company (Company M, 25th Infantry Division) and for firing 
carbines, rifles, and recoilless rifles his head was 
positioned next to the firing chamber.  He claimed he was 
never issued ear protection, nor was he made aware that 
hearing loss was probably under those circumstances.  He 
indicated that he had not been exposed to explosions, except 
during his tour of duty in the Army.  He claimed that he 
started to question his hearing ability after service, and 
approximately one year after leaving service he reportedly 
asked his doctor about his hearing, who then arranged a 
hearing specialist to test the veteran's hearing.  The 
veteran reported he was told that he had traumatic hearing 
nerve damage.  

By rating action in October 1998, the RO denied service 
connection for bilateral hearing loss.

In June 1999, the veteran testified at a hearing at the RO 
that on his entrance examination into service his hearing was 
normal.  He claimed that when he was discharged from service, 
he suspected that he had a hearing problem.  He reported that 
he was treated for the wax in his ears while he was in Korea, 
and knew that there was a problem.  He claimed that sometimes 
he could not understand commands given in service.  He 
testified that he was administered a hearing test a short 
time after he got out of service, and he was found to have a 
high frequency hearing loss bilaterally.  He claimed he was 
exposed to the noise from heavy weapons during basic 
training, including M1 rifles, 30 caliber machine gun fire, 
50 caliber machine gun fire, Browning automatic rifle fire, 
and mortar fire.  He testified that after extensive fire 
missions or training regimes he experienced ringing in his 
ears which would last for weeks.  He indicated that when he 
got to Korea he was assigned to the recoilless rifle platoon, 
and that he was unable to look away with recoilless rifles.  
He testified that all of his employment since service 
involved office jobs, and that he reported this to his 
private doctor.  He claimed that the disability he was 
claiming presently was the same he claimed back in the 1960s.  

On VA examination in October 1999, the veteran complained 
that he could not hear higher frequencies, and had difficulty 
understanding conversations in all situations.  He reported a 
history of noise exposure to heavy weapons in the military 
from 1953 to 1955, including recoilless rifles, machine guns, 
and mortars.  An audiological evaluation showed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz as follows:  10, 15, 45, 85, and 85 in the right ear 
and 15, 20, 50, 95, and 90 in the left.  The diagnosis was 
moderate to severe sensorineural hearing loss from 1500 
through 8000 Hertz in the right ear, and moderate to profound 
sensorineural hearing loss from 2000 to 8000 Hertz in the 
left ear.

Analysis

At the outset, the Board notes that it is in agreement with 
the determination that new and material evidence has been 
presented in this case.  Specifically, the testimony by the 
veteran, the statement by Dr. Pizzo and the report of VA 
examination showing the presence of hearing loss as defined 
by VA regulations are all so significant that the evidence 
must be considered in order to fairly evaluate the claim.  
38 C.F.R. § 3.156.  Further, it is found that the veteran has 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded; that is, the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there is 
no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110.  Such a determination requires a finding of 
a current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection for bilateral hearing loss 
disability may be allowed if the record establishes a 
relationship between the veteran's current disability and his 
period of service.  38 U.S.C.A. § 1110; Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).  

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or higher; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

A determination of service connection will be analyzed 
differently if the alleged injury or disease was incurred by 
a veteran with combat service.  Under 38 U.S.C.A. § 1154 (b), 
in the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any injury or disease alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such an injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  The burden of a 
veteran who seeks benefits for an alleged service-connected 
injury or disease and who alleges that the injury or disease 
was incurred in, or aggravated by, combat service is 
lightened by 38 U.S.C.A. § 1154(b), but this section does not 
create a statutory presumption that a combat veteran's 
alleged injury or disease is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  

The Court in Collette established the following three step 
analysis:  1) The veteran must produce satisfactory lay or 
other evidence, meaning credible evidence, which would allow 
a reasonable fact finder to conclude that the alleged injury 
or disease was incurred in the veteran's combat service;  2) 
If the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service, then 
a factual presumption arises that the alleged injury or 
disease is service connected; and  3) Once a presumption of 
service connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, supra.  Recently, the Court explicitly 
limited the three-step Collette analysis to the question of 
service incurrence, and not to the question of nexus to 
service or to current disability.  Kessel v. West, 13 
Vet.App. 9 (1999).

The Board initially notes that based on that audiological 
data of record, the veteran does have a current disability 
due to bilateral impaired hearing under 38 C.F.R. § 3.385.  
The record reflects that the veteran's service medical 
records are negative for 

findings of hearing loss.  He contends, however, that he was 
exposed to acoustic trauma in service, including the noise of 
heavy weapons during basic training, and exposure to the 
noise of recoilless rifles, machine guns, and mortars during 
service.  His DD Form 214 shows that during his "most 
significant duty assignment" he was assigned to Company M of 
the 14th Infantry Regiment, and that he served in Korea.  In 
April 1958 he reported to a private otologist that he was in 
Korea in the heavy weapons platoon from 1953 to 1955 and was 
exposed to a good deal of firing.  He has recently offered 
his own testimony to show that his hearing loss results from 
the incurrence of an in-service injury, and testified in 1999 
that he was exposed to the noise of heavy weapons fire during 
service, and as a result his hearing has been impaired.  The 
veteran is entitled to the liberalized mode of proof under 
Collette for showing an in-service injury, and the Board 
finds that the veteran's testimony is credible evidence that 
he was exposed to heavy weapons fire during service, and that 
this is consistent with the circumstances, conditions, or 
hardships of his service in Korea, and his assignment to an 
Infantry Regiment.  Additionally, there is no evidence to the 
contrary, and it is therefore conceded that he was exposed to 
acoustic trauma in service.  

The next question is whether the veteran's current bilateral 
hearing loss is related to the acoustic trauma he sustained 
in service.  As early as 1958, a private otologist, Dr. 
Frazee, opined that the veteran's high tone hearing loss was 
"with little doubt secondary to noise trauma during his war 
service", and also gave a diagnosis of bilateral high tone 
frequency loss, probably secondary to noise trauma.  In 
August 1998, a private doctor, Dr. Pizzo, opined that the 
veteran's profound high frequency hearing loss was 
"consistent with noise damage".  The Board finds the 
opinions of Dr. Frazee and Dr. Pizzo to be probative and 
persuasive, and therefore finds that a reasonable doubt has 
been raised on the question of whether the veteran's 
bilateral hearing loss is related to acoustic trauma in 
service.  This evidence in this case is not outweighed by any 
evidence to refute the medical opinions presented by the 
veteran's private physicians.  Resolving reasonable doubt in 
the veteran's favor on this point, the Board concludes that 
the veteran's bilateral hearing loss is related to the 
acoustic trauma he experienced in service, and therefore 
service connection is warranted for such disability.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Service connection for bilateral hearing loss is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

